 LAKE ODESSA MACHINE PRODUCTS273Lake Odessa Machine Products,Inc. and InternationalUnion,Allied IndustrialWorkers of America, AFL-CIO. Case 7-RC-11408October 4, 1973DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMAN MILLER AND MEMBERS FANNING ANDPENELLOPursuant to a Decision, Order, and Direction ofSecond Election issued on February 7, 1973, an elec-tion by secret ballot was conducted on March 5, 1973,under the direction and supervision of the Acting Re-gional Director for Region 7 of the National LaborRelations Board among the employees in the unitfound appropriate by the Board. Following the elec-tion, a tally of ballots was furnished the parties. Thetally shows that of 78 votes cast in the election, 52were for the Petitioner, 22 were against the Petitioner,and 4 were challenged. The challenged ballots wereinsufficient in number to affect the election results.On March 12, 1973, the Employer filed timely objec-tions to conduct affecting the results of the election.In accordance with the National Labor RelationsBoard Rules and Regulations, the Regional Directorinvestigated the objections and on April 26, 1973,duly served upon the parties a report on objections inwhich he recommended that the objections be over-ruled in their entirety and that the Petitioner be certi-fied as the exclusive bargaining representative of theemployees in the unit found to be appropriate. TheEmployer has filed timely exceptions and a support-ing brief to the Regional Director's report.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this case, the Board finds.1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Section 9(c)(1) and Section 2(6)and (7) of the Act.4.The parties stipulated, and we find, that the fol-lowing employees of the Employer constitute a unitappropriate for purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All production and maintenance employees, in-cluding all shipping and receiving employees em-ployed by the Employer at its facility located at1201 Fourth Street, Lake Odessa, Michigan; butexcluding all office clerical employees, profes-sional employees, technical employees, guardsand supervisors as defined in the Act.5:The Board has considered the Employer's objec-tions,theRegionalDirector's report,and theEmployer's exceptions and brief, and hereby adoptstheRegional Director's findings, conclusions, andrecommendations.'Accordingly, as the tally of ballots shows that thePetitioner has received a majority of the valid votescast,we shall certify it as the exclusive bargainingrepresentative for the employees in the appropriateunit.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for International Union, AlliedIndustrialWorkers of America,AFL-CIO,and that,pursuant to Section 9(a) of the National Labor Rela-tions Act, as amended,the said labor organization isthe exclusive representative of all the employees in theunit found appropriate herein for the purposes of col-lective bargaining in respect to rates of pay,wages,hours of employment, or other conditions of employ-ment.1 In our opinion, the Employer's exceptionsraise no material or substantialissues of fact or lawwhichwould justify reversing the Regional Director'sfindings or require a hearing.